Exhibit 10.2

Corporate Capital Group International Ltd. Inc.
277 Great River Rd
Great River, NV 11739
631.859.9690 fax 631.859.9693

February 21, 2003

Mr. Steven A. Kriegsman
CEO
CytRx Corporation
11726 San Vicente Blvd. Suite 650
Los Angeles, CA 90049

Re:

Consulting/Engagement Agreement

Dear Mr. Kriegsman

This Consulting/Engagement Agreement (“Agreement’) defines the scope of services
to be provided by Corporate Capital Group International Ltd., Inc. or its
affiliates (herein, collectively “CCGI”) to CytRx Corporation (the “Company”),
as well as the compensation to be paid by the Company to CCGI in exchange,
pertaining to the consulting services and potential financing contemplated by
and between the Company and CCGI’s network of financing partners.

1.

Services. CCGI will provide the following services under this Agreement. In
rendering these services, CCGI is not guaranteeing that any investors it
contacts will purchase stock on the open market or from the Company.

1.1

Retail Exposure. CCGI will expose the Company to retail stock brokers by
delivering information on the Company approved by the Company and attempting to
generate interest in the Company.

1.2

Institutional Exposure. CCGI will introduce the Company to institutional money
managers.

1.3

Road Shows. CCGI will coordinate a number of foreign and domestic road shows to
meet individual investors, institutional investors and foreign and domestic
money managers.

1.4

Shareholder Awareness. CCGI will work with the Company’s management to generally
improve shareholder awareness.






--------------------------------------------------------------------------------

1.5

Advisory Services. CCGI will provide advisory services on a non-exclusive basis
to the Company in the areas of corporate development: mergers and acquisitions,
corporate finance, public offerings and capital placement transactions for the
Company. CCGI will also introduce other firms, products and services to the
Company as indicated during the normal course of business and act as coordinator
for all activities within its purview. It is also understood that CCGI is acting
as an advisor only, and shall have no authority to enter into any commitments on
the Company’s behalf, or to negotiate the terms of any transaction, or to hold
any funds or securities in connection with any transaction or to perform any
other acts on behalf of the Company without the Company’s express written
consent.

1.6

Transactions. During the course of the Engagement Period (as defined in
Section 2.1), it is anticipated that the Company may, at its sole discretion,
choose to execute one or more corporate development or corporate finance
transactions introduced by CCGI. CCGI will assist the Company in executing these
transactions on a best efforts basis, on terms satisfactory to the Company. CCGI
will act as non-exclusive advisor or placement agent on these transactions in
accordance with the terms of Section 3.2 below.

2.

Engagement Period. The period of CCGI engagement under this Agreement (the
“Engagement Period”) is eight months, starting on February 21, 2003.

3.

Transactions. Other than in the Company’s normal course of business activities,
any sale, merger, acquisition, joint venture, strategic alliance, technology
partnership, licensing agreement, or other similar agreements introduced by CCGI
(except where the Company or Steven Kriegsman has a pre-existing
relationship)shall accrue compensation to CCGI under a percentage fee of the
aggregate consideration as shown below.

3.1

Mergers. For arranging a merger with the Company that closes within six months
of the expiration of the Engagement Period in conjunction with developing market
support for the issue, CCGI shall be paid a cash fee equal to 5% on the first
$5,000,000 of purchase price and 2% on anything above $5,000,000 of any of the
cash or stock received by the Company as part of the merger.

3.2

Corporate Finance. All securities transactions for the benefit of the Company
arranged by CCGI that close within six months of the expiration of the
Engagement Period will accrue compensation to CCGI according to the
corresponding categories below:

3.2.1

Secured Debt Financing. Other than in the Company’s normal course of business
activities, for any traditional financing secured for the Company by CCGI (which
includes senior debt financing, revolving lines of credit, equipment lease
financing, purchase order financing, accounts receivable, or any other type of
secured debt financing), with the exception of any extension, expansion or
revision of the Company’s existing credit facilities, CCGI shall receive upon
closing: a success fee, payable in cash, equal to 1.5% of the gross proceeds
received by the Company at each such closing.

3.2.2

Subordinated Debt Financing. Other than in the Company’s normal course of
business activities, for any debt investment placed for the Company by CCGI


2



--------------------------------------------------------------------------------

(including mezzanine funding, notes, term loans, promissory notes, debentures,
etc.), with the exception of any extension, expansion or revision of the
Company’s existing credit facilities, CCGI shall receive upon closing: (i) a
success fee, payable in cash equal to 4% of the gross proceeds received by the
Company at each such closing, plus (ii) warrants in the entity financed, with a
cashless exercise provision, equal to 4% of the gross proceeds received by the
Company at each such Closing, exercisable at a strike price equal to 100% of the
fair market value price of the common stock for the Company as of the date the
Company receives the funds, with such warrants to be exercisable in whole or in
part, at any time within three years from issuance.

3.2.3

Equity Investment. For any equity investment into the Company by a financing
source secured for the Company by CCGI for which the Company receives funds
(including any common stock, preferred stock, convertible preferred stock,
convertible debentures, subordinated debt with warrants or any other securities
convertible into common stock), CCGI shall receive upon closing: (i) a success
fee, payable in cash, equal to 6% of the gross amount to be disbursed to the
Company on each said closing, plus (ii) warrants in the entity financed, equal
to 10% of the gross amount to be disbursed to the Company at each such closing,
exercisable at a strike price equal to 100% of the fair market value price of
the common stock for the Company as of the date the Company receives the funds,
with such warrants exercisable in whole or in part, at any time within three
years from issuance.

3.3

Retainer. The Company shall pay CCGI upon execution of this Agreement and on the
21st day of each month thereafter through September 21, 2003 an amount of
$10,000. In addition, five-year warrants to purchase 675,000 shares of the
Company’s common stock at an exercise price of $.20 per share with piggyback
registration rights will be issued at signing of the Agreement to CCGI. As a
condition to the issuance of the foregoing warrants, warrants to purchase
250,000 shares of the Company’s stock issued to Corporate Consulting
International Group, Inc. in July 2002 shall be concurrently cancelled without
the payment of any consideration to Corporate Consulting International Group,
Inc. for that cancellation.

3.4

Intermediary Transactions. In the event CCGI introduces the Company to a broker
dealer or another financial institution (where neither the Company nor Steven
Kriegsman has a pre-existing relationship) that provides financing to the
Company that closes within six months of the expiration of the Engagement
Period. CCGI will be paid a 2% fee at the closing of that financing.

3.5

Expenses. The Company shall reimburse CCGI for expenses directly related to the
services performed pursuant to this Agreement. Any expenditure in excess of $500
shall be approved in writing in advance by the Company.

4.

Other

4.1

Offering Materials. CCGI will use no offering materials other than such
materials prepared by the Company and approved by Company’s counsel. The Company
agrees to use its best efforts to approve or prepare, as necessary, any offering
materials


3



--------------------------------------------------------------------------------

within 30 days from the date the Company advises CCGI that it intends to execute
a financial transaction, in accordance with Section 1.6 hereof.

4.2

Consummation of Transactions. CCGI understands that the Company has no
obligation to close any transaction brought to the Company by CCGI and CCGI only
gets paid if the Company closes a transaction brought to it by CCGI.

4.3

Confidentiality. This Agreement is for the confidential use of the Company and
CCGI only and may not be disclosed by the Company to any person other than its
attorneys, accountants and financial advisors, and only on a confidential basis
in connection with the proposed transaction or financing, except where
disclosure is required by law or is mutually consented to in writing by CCGI and
the Company.

4.4

Performance. Notwithstanding any other provision of this Agreement, nothing set
forth herein shall be construed as a firm commitment to execute any transaction
or place the full amount of any offering or any minimum portion thereof. CCGI
cannot guarantee the successful conclusion of any transaction, for which the
Company has the right to reject, for any reason, in its sole and absolute
discretion.

4.5

Indemnification. The Company shall indemnify and hold harmless CCGI from and
against all claims, damages, losses, and liabilities (including, without
limitation, reasonable attorneys’ fees and expenses) arising out of or based
upon (1) any misstatement or omission or alleged misstatement or omission, in
any Company documentation or any other materials or information supplied or
approved by the Company which are disseminated by CCGI in accordance with the
terms of this Agreement to third parties, including financing sources; or (ii)
any agreement between the Company and any financing source; except that the
Company shall not be liable for any claim, damage, loss or liability which is
finally determined to have resulted from CCGI’s fraud, gross negligence or
willful misconduct. In any action where the Company’s indemnity applies, CCGI
shall be entitled to its own separate counsel at the Company’s expense if CCGI
reasonably determines that there is a conflict that precludes adequate
representation of CCGI by counsel for the Company. CCGI shall indemnify and hold
harmless the Company from and against all claims, damages, losses and
liabilities (including without limitation) reasonable attorneys’ fees and
expenses arising out of CCGI’s conduct under this Agreement if such conduct was
in breach of the terms of this Agreement or involved gross negligence or willful
misconduct on the part of CCGI. The Company shall be entitled to retain its own
separate counsel at CCGI’s expense if the Company reasonably determines that
there is a conflict that precludes adequate representation of the Company by
CCGI’s counsel. Neither termination nor completion of this Agreement shall
affect these indemnification provisions, which shall survive any such
termination or completion and remain operative and in full force and effect.

4.6

Governing Law/Arbitration. The terms of this Agreement will be governed by and
interpreted in accordance with the internal laws of the State of California any
dispute shall be resolved by binding arbitration with the American Arbitration
Association in Los Angeles, California.


4



--------------------------------------------------------------------------------

If the foregoing is acceptable, please sign and return to CCGI a copy of this
Agreement, which shall represent the entire agreement between us with respect to
the matters addressed herein. We look forward to working with you and remain.

 

Yours very truly,

Corporate Capital Group International Ltd., Inc.

 

 

By: 


/s/ PETER SIMONE

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Peter Simone
President

 

 

 


Dated: 

        2/21/03

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

CytRx Corporation

 

 

By: 


/s/ STEVEN A. KRIEGSMAN

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Steven A. Kriegsman
Chief Executive Officer

 

 

 


Dated: 

        2/21/03

 

 

 

 

--------------------------------------------------------------------------------

 

 

 


In consideration of CytRx Corporation entering into the above Agreement, the
undersigned agrees to the cancellation of warrants to purchase 250,000 shares of
CytRx Corporation common stock issued to the undersigned in July 2002.

 

Corporate Consulting International Group

 

 

By: 


/s/ PETER SIMONE

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

[Title]

 

 

 


Dated: 

        2/21/03

 

 

 

 

--------------------------------------------------------------------------------

 

 

 



5